Title: To George Washington from Timothy Pickering, 9 February 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir
                            Newburgh Feby 9. 1781.
                        
                        Last evening I received the inclosed letter from Colo. Lutterloh, which I think it my duty to lay before your
                            Excellency. It describes a practise not new: but which I hoped to remedy by positive injunctions to the state agents to
                            deliver none except to the order of the Commissary of Forage, who has repeatedly written to the agents to that effect. The
                            abuse however continues; and in some cases the agents may care little about it, as a few miles transportation may be saved
                            by such irregular deliveries. The evils arising from them are too obvious to need reciting.
                        The supplies obtained in particular cases in the improper manner above mentioned, are not confined to forage:
                            provisions are obtained in the like way, either by stopping what the agents are sending in, or by sending teams to the
                            agents. For the latter purpose the Commissary for the Park has been repeatedly importunate to get teams assigned him. And
                            this, in times of scarcity, when the magazine is empty, or contains but ordinary provisions, particularly flour, one corps
                            may be amply supplied with the best provision, while the rest of the army is on short allowance of provision of the worst
                            kind, or starving.
                        The bearer has brought me a letter from Mr Humphrys, expressing your Excellency’s wishes that the present
                            season may be improved for hauling the raft logs to the river: I am happy to inform you, Sir, that this business has been
                            attended to diligently—that some time since I directed the quarter master here to get the country teams impressed for that
                            service; that these with the few public teams which could be so employed have been engaged in that business, and that all
                            the logs are hauled from the woods & swamps into the road, and near one third of them to the bank of the river. I
                            have the honour to be with great respect your Excellency’s most obedt Servt
                        
                            T. Pickering Q.M.G.
                        
                        
                            P.S. I was honoured with your excellency’s letter relative to the remounting the dragoons.
                        

                     Enclosure
                                                
                            
                                Sir;
                                Beknaps house Febry 8, 1781
                            
                            Mr Woodhull. Asst State Agt for Orange County, informed me to day, that he hade ordered Nine Loads of Hay
                                to be Carried to New Windsor, for the Use of the Horses at Headquarter according to my orders. But coming allong Six
                                Loads were Stopped by General Knoxes Aids—Major Shaw was with me on Monday last, and told me, he hade stopped, Three
                                Loads for the Use of General Knoxes horses. I stated to him the Impropriety of Stopping any Forage on the Road which
                                was directed to other Places or Persons, he promised Me than Not to do it again, and I gave him an order on the Asstd
                                State Agent—to Supply General Knoxes horses with Six Tuns of Hay; and that the Major was to Sent Some Persons to apply
                                for the Hay, and have it directed to General Knoxes quarters. After having taken all these Steps to make a regular
                                Supply and being persuaded that 3 Loads of Hay could not be Consumed Since Monday. I was Surprised to find that the Hay
                                Directed to Head quarters is stopped again. The present Mode in Stopping Forage at any persons Will and
                                    pleasure is the greatest Irregularity, and as I am Not Used to any Such Irregular Proceedings, should be
                                very glad if you would be pleased to apply for an Article in General Orders That No persons belonging to the Army
                                should on any Account Stop or order to be Stopped any Forage coming along the Roads. It is impossible to make any
                                proper Regulations without it, & you Know what trouble it is to get Forage from the State Agents, and the said
                                Agents can never make me a proper Return alledgeing that they could Not get Receipts from Those who Stopped the
                                forage. I have the honour to be with due Respect Sir your most obdt
                            
                            
                                H.E. Lutterloh
                                C. Comissary of forage
                            
                        
                        
                    